PER CURIAM
Respondent Employment Division (Division) petitions for review of the decision of this court awarding petitioner attorney fees of $2,000. The petition for review serves as a petition for reconsideration by this court. ORAP 10.10. We grant the petition and vacate the order awarding attorney fees.1
The Division did not appear either before EAB or this court. In Johnson v. Employment Division, 64 Or App 276, 668 P2d 416 (1983), we held that no fee can be awarded when the agency from which the fee is sought did not appear in opposition to petitioner in this court and did not issue the order in question. That holding determines the availability of an award of attorney fees in this case.
The award of attorney fees is vacated; the order awarding costs is affirmed.

 Our decision in Edwards v. Emp. Div., 63 Or App 521, 664 P2d 1151 (1983), reversed the decision of the Employment Appeals Board (EAB), which had denied claimant unemployment compensation, and remanded the case to EAB for reconsideration.